—Proceeding pursuant to Executive Law § 298 to review a determination of the respondent New York State Division of Human Rights, dated December 2, 1993, which, after a hearing, dismissed the complaint as time barred, pursuant to Executive Law § 297 (5).
Adjudged that the petition is granted to the extent that the determination is annulled, on the law, with costs to the petitioner, and the matter is remitted to the respondent New York State Division of Human Rights for a determination of the proceeding on the merits.
The petitioner’s allegations that the respondent Greenville Board of Fire Commissioners unlawfully discriminated against her on the basis of her sex when they failed to hire her each time a vacancy arose constituted allegations of a discriminatory practice of a "continuing nature” (9 NYCRR 465.3 [e]). Therefore, the complaint filed with the respondent New York State Division of Human Rights was timely (see, Executive Law § 297 [5]; 9 NYCRR 465.3 [e]; Syracuse v New York State Human Rights Appeal Bd., 107 AD2d 804; Matter of United States Power Squadrons v State Human Rights Appeal Bd., 84 AD2d 318, affd 59 NY2d 401). The matter must therefore be remitted to the New York State Division of Human Rights for a determination of this proceeding on the merits (see, Matter of Brown v Erbaio, 202 AD2d 662). Bracken, J. P., Copertino, Joy and Altman, JJ., concur.